UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. Two World Financial Center, Building B New York, NY 10281 Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, NY 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:February 28, 2011 Date of reporting period:February 28, 2011 1 ITEM 1.REPORT TO SHAREHOLDERS JAPAN SMALLER CAPITALIZATION FUND, INC. April 27, 2011 To Our Shareholders: We present the Annual Report of Japan Smaller Capitalization Fund, Inc. (the “Fund”) for the fiscal year ended February 28, 2011. The Net Asset Value per share (“NAV”) of the Fund increased by 17.1% and the closing mar­ket price of the Fund (on the New York Stock Exchange) increased by 18.9% for the year after giving effect for the reinvestment of income dividends and long term distributions. The clos­ing market price of the Fund on February 28, 2011 was $9.58 representing a discount of 2.2% to the NAV of $9.80. The net assets of the Fund totaled $208,210,923 on February 28, 2011. The Russell/Nomura Small Cap™ Index, the Fund’s benchmark (“Benchmark”), increased by 20.9% in United States (“U.S.”) dollar terms. The Toyko Price Index ( the “TOPIX”), consisting of all companies listed on the First Section of the Tokyo Stock Exchange (the “TSE”), in­creased by 15.4% and the Nikkei Average Index, a price-weighted index of the 225 leading stocks on the TSE, increased by 13.8% in U.S. dollar terms for the year ended February 28, 2011. The Japanese yen (“Yen”) appreciated by 7.8% against the U.S. dollar during the year. During the year ended February 28, 2011, the Fund underperformed the Benchmark Index by 3.8%. The Portfolio Equity holdings represented 99.4% of the Fund’s net assets at February 28, 2011. The Fund was diversified into 134 issues, of which 125 were TSE First Section stocks, three were TSE Second Section stocks, three were JAS­DAQ stocks and three were other smaller capitalization stocks, comprising 93.2%, 0.9%, 2.0% and 3.3%, respectively, of net assets on February 28, 2011. Performance In terms of the sector allocation strategy, the overweight position in the Electronics sector and the underweight position in the Consumption sector produced the largest positive contribu­tions, although sector returns were eroded by the underweight position in the Machinery sector and the overweight position in the Infor­mation & System sector. All together, the sector allocation strategy results were positive. Stock attribution analysis shows that some holdings in the Machinery sector, such as Neturen and O-M, contributed to the relative performance. Meanwhile, Shinko Electric Indus­tries in the Electronics sector had a negative impact. In addition, the Fund did not hold the best performing stocks in this sector, such as Dainippon Screen Manufacturing and Alps Electronics. Therefore, the overall stock selec­tion result was negative. Market Review: The Benchmark Index rose by 11.6% in local currency terms during the year ended February 2011. Meanwhile, the TOPIX increased by 6.4% and underperformed the smaller capitalization stocks. The Japanese equity market made further headway during March 2010 and even began to show some signs of possible overheating. The TOPIX enjoyed an almost uninterrupted rally to the end of the month. News that the Bank of Japan (“BOJ”) was considering further mone­tary easing measures helped to break the earlier deadlock, while uncertainty over the U.S. econ­omy and the Greek fiscal crisis placed upward pressure on the Yen and dampened equity market sentiment. In the April-June quarter of 2010, investors became increasingly concerned about the wider implications of the sovereign debt problems in Europe and the risk of a faltering economic re­covery in the U.S., which together triggered steep falls in the Japanese and global equity markets. Exogenous factors, such as the wider implications of the Greek debt crisis for other European economies and weak U.S. economic indicators, served to undermine wider market sentiment. Consequently, declines in U.S. trea­sury yields and the unfolding debt crisis in the European Union caused the Yen to strengthen against both the U.S. dollar and the euro. After fluctuating in a relatively narrow range during the July-September period, the TOPIX ended the third quarter with a loss of 1.4%. The Benchmark Index declined by 3.6% over the same period in local currency terms. The initial downturn came in response to growing con­cerns about signs of a waning economic recovery in the U.S. in the wake of disappointing economic indicators released during the period. The yen’s ongoing appreciation com­pounded the depressed market sentiment, although the concerns were mitigated to some extent following intervention in the foreign cur­rency markets by the Japanese government. Even though many Japanese companies re­ported generally encouraging earning results for the April-June FY2010 first quarter, many of them upheld cautious outlook projections for the rest of the fiscal year. Growing optimism about the prospects for the U.S. economy helped the TOPIX index to rally during the October-December period. Pos­itive economic indicators and favorable fiscal policies in the U.S. helped to push aside con­cerns that the economy might suffer a double-dip recession. This helped to bolster Japan’s export-oriented companies. Mean­while, both the BOJ and the Federal Reserve underlined their commitment to monetary eas­ing during the review period. The BOJ revealed monetary stimulus policies in October that sur­passed market expectations. The central bank relaxed the benchmark interest rate target and also announced that it would establish a fund to buy government bonds and other assets such as corporate bonds, exchange-traded funds, and real estate investment trusts through the open market. The Federal Reserve also imple­mented a second round of quantitative easing in November. Meanwhile, the Yen fluctuated close to its historical high, which generated volatility in the equity market. Japanese equity prices made a solid start in January 2011, lifted by a continued rally in the global equity markets after the New Year holi­days. External factors, such as sovereign credit problems in Europe and political instability in North Africa and the Middle East, undermined this positive sentiment later, however, and the TOPIX ended with just a small gain. Positive earnings results from the Japanese corporate sector and some better economic in­dicators from the U.S. helped the TOPIX to rally during February 2011. Earnings results for the October-December quarter were generally en­couraging, which gave a broad confidence boost to the equity markets during the first half of this review month. In addition, market sentiment benefited from optimism about the prospects for the U.S. economy following the release of unexpectedly strong indicators in­cluding employment data and the ISM manufacturing index. Correspondingly, the U.S. dollar started to gain value against the Yen following the release of these improved eco­nomic indicators, which also helped to mitigate concerns over the persistent strength of the Japanese currency. Outlook and Future Strategy While the Fund’s medium term view of the Japanese equity market remains positive, stock prices could experience increased volatility for a while due to some new risk factors, primarily associated with the political upheavals in the Middle East and Africa, the subsequent in­crease in oil prices, and if the political turmoil becomes prolonged, or deteriorates further, then corporate earnings could suffer due to higher inflationary pressure from a surge in oil prices and weaker economic growth prospects worldwide. While the equity markets in the de­veloped countries in general have registered robust performances over the last few months, these risk factors also offer a good reason for market participants to become cautious in the near term. Meanwhile, the biggest domestic risk factor re­sulted from the massive earthquake that occured in the Tohoku area of Japan on March 11th. Some analysts predict that the damage in capital stock in the Tohoku region to be around JPY15 trillion and that Japan’s annual GDP growth rate is likely to contract by 0.5% in FY2011. Problems at the Fukushima Daiichi Nuclear Power Plant remain a concern, and electricity supply shortages may resurface in the summer. Demand in the developed economies has shown a steady recovery lately. The U.S. eco­nomic outlook has been upgraded in recent months and this has lifted long-term U.S. interest rates and thereby widened the yield gap between the U.S. and Japan, which has helped to stabilize the yen/dollar exchange rate. This improved outlook has also helped to sup­port market sentiment among international investors, who remained net buyers of Japan equities for a sixth consecutive month in Febru­ary. Since aggregate demand levels across the developed economies remain below the levels seen in 2006-07, the Fund believes the global economy has ongoing recovery potential over the medium-term. In the meantime, inflationary pressures have intensified around the globe following the in­crease in oil prices. Authorities in some emerging economies might need to tighten monetary policy further to control demand growth in the short run, while central banks in many Western economies are caught in a dilemma over the impact of reversing the cur­rent aggressive monetary easing policy to address inflation, which is being fuelled by higher oil prices. In Japan, the economy contin­ues to suffer from deflationary conditions; so among the developed economies, the BOJ is the most likely to maintain its current policy. We saw few surprises in the latest quarterly earnings reports, as export-oriented manufac­turing sectors continued to drive overall earnings growth. While global demand has been recovering, Japanese manufacturers re­main cautious about an increase in spending and expansion of inventory levels and manufac­turing capacity. Hence, their cost structures remain tightly constrained and sales increases should directly improve cash flows. Higher ma­terial costs could have a negative impact on earnings, but this could be mitigated by the improved cost structure. The Fund therefore expects dividend and share buy-backs from Japanese companies to illustrate a steady in­crease along with the recovery in profits and their more positive approach to earnings pay out ratios, which are currently lower than in western markets. Equity valuations of Japanese small capital­ization stocks have remained at low levels. The current P/B ratio is around 0.9 (Russell/Nomura Small Cap Index), compared with Japan’s over­all market P/B ratio of 1.2. Hence, there is still plenty of scope for book values to increase in the small capitalization market. The aggregate forward P/E ratio, around 14 for FY2011, is still at a quite reasonable level. While higher mater­ial costs could damage the earnings outlook in the short run, the Fund still expects earnings growth along with an increase in global demand over the medium-term. Japan’s March 11 earthquake and tsunami devastated the country’s north-eastern region. The losses in capital stock are equivalent to a 25% decline in capital stock and are expected to push down the national GDP by 0.8% in 2011. Some power plants were shut down, in­cluding the crippled Fukushima Daiichi nuclear power plant, causing power supply shortages. The Fund’s portfolio management and research team is working hard to analyze the impact of the March 11 event on the Fund’s portfolio com­panies and evaluate how this will impact the holdings in the future. The Japanese economy appears likely to stagnate in the first half of 2011, hit by the earthquake, before bouncing back as reconstruction demand rises in the sec­ond half of 2011 and beyond. Given that the global economic recovery is only progressing at a moderate pace and the currency exchange rate is still prone to volatility, the Fund will not change its current portfolio strategy aggressively. While the current recov­ery in Japanese small cap stocks is leading to more volatile market conditions, we believe thisis a good opportunity to pick up oversold stocks in this market. The Fund will seek to make the most of this opportunity. We appreciate your continuing support of your Fund. Sincerely, Shigeru Shinohara President BENCHMARK The Russell/Nomura Small Cap™ Index represents approximately 15% of the total market capitalization of the Russell/Nomura Total Market™ Index. It measures the performance of the small­est Japanese equity securities in the Russell/Nomura Total Market™ Index. Currently, there are 1,099 securities in the Russell/Nomura Small Cap™ Index. SHARHOLDER ACCOUNT INFOMRATON Shareholders whose accounts are held in their own name may contact the Fund’s registrar, Computershare Trust Company, N.A. at (800) 426-5523 for information concerning their accounts. PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Commission’s web site at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Commission’s web site at http://www.sec.gov. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files schedules of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Ref­erence Room may be obtained by calling 1-800-SEC-0330. FUND CERTIFICATION In November 2010, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section 303A. 12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the Se­curities and Exchange Commission’s web site at http://www.sec.gov. PORTFOLIO MANAGER On December 13, 2010, Mr. Shinichi Tanaka became the new Portfolio Manager for the Fund. Mr. Tanaka is the Chairman of the Japan Small Capitalization Stock Selection Committee of Nomura Asset Management Co., Ltd. He has been a member of the advisor’s Japan Equity Small/ Mid Cap Team for Institutional Clients since 2005. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. We invite you to view the Internet website. JAPAN SMALLER CAPITALIZATION FUND, INC. FUND HIGHLIGHTS—FEBRUARY 28, 2011 (Unaudited) KEY STATISTICS Net Assets $ Net Asset Value per Share $ Closing NYSE Market Price $ Percentage Change in Net Asset Value per Share*† 17.1% Percentage Change in NYSE Market Price*† 18.9% MARKET INDICES Percentage change in market indices:* YEN U.S.$ Russell/Nomura Small Cap™ Index % % TOPIX % % Nikkei Average % % *From March 1, 2010 through February 28, 2011. †Reflects the percentage change in share price adjusted for reinvestment of income dividends and long term capital gain distributions. ASSET ALLOCATION Japanese Equities TSE First Section Stocks % TSE Second Section Stocks JASDAQ Stocks Other Smaller Capitalization Stocks Cash and Cash Equivalents Total Investments Other Assets in Excess of Liabilities, Net Net Assets % INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Services Transportation Chemicals and Pharmaceuticals Food Manufacturing Miscellaneous Manufacturing Information and Software Electronics Iron and Steel Banks and Finance Telecommunications Retail Wholesale Real Estate and Warehouse Textiles and Apparel Machinery and Machine Tools Restaurants Automotive Equipment and Parts TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Market % of Security Value Net Assets Otsuka Corporation $ Itochu Techno-Solutions Corporation Hitachi Chemical Company, Ltd. Park 24 Co. Ltd. Fuji Machine Mfg. Co., Ltd. Rohto Pharmaceutical Co., Ltd. Yaskawa Electric Nihon Kohden Corporation NEC Networks & System Integration Corporation JAPAN SMALLER CAPITALIZATION FUND, INC. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders and Board of Directors of Japan Smaller Capitalization Fund, Inc. We have audited the accompanying statement of assets and liabilities of Japan Smaller Capitalization Fund, Inc. (the “Fund”), including the schedule of investments, as of February 28, 2011, and the related statements of operations for the year then ended, changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s man­agement. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of February 28, 2011 by correspondence with the custodian and others or by other appropriate auditing procedures where replies from others were not received. We be­lieve that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund at February 28, 2011, the results of its operations for the year then ended, the changes in its net assets, for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Ernst & Young LLP New York, New York April 21, 2011 SCHEDULE OF INVESTMENTS* FEBRUARY 28, 2011 Shares Cost Market Value % of Net Assets EQUITY SECURITIES Automotive Equipment and Parts Exedy Corporation $ $ Drivetrain products Hino Motors, Ltd. Diesel buses and trucks Keihin Corporation Automotive and machinery parts Musashi Seimitsu Industry Co., Ltd Ball joints, camshafts, and gears Nihon Parkerizing Co., Ltd. Rustproof and heat treatment JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2011 Shares Cost Market Value % of Net Assets Nissin Kogyo Co., Ltd. $ $ Brake systems Tokai Rika Co., Ltd. Electronic parts Toyoda Gosei Co., Ltd. Resin and rubber parts Total Automotive Equipment and Parts Banks and Finance The Aichi Bank, Ltd. General banking services The Bank of Iwate, Ltd. General banking services The Keiyo Bank, Ltd General banking services Matsui Securities Co., Ltd. Online brokerages The Mie Bank, Ltd. General banking services The MusashinoBank, Ltd. Regional bank Osaka Securities Exchange Co., Ltd. Marketplace for trading investment vehicles The San-in Godo Bank, Ltd. General banking services Total Banks and Finance Chemicals and Pharmaceuticals Adeka Corporation Resin products AIN Pharmaciez Inc. Pharmacies Daicel Chemical Industries, Ltd. Organic/inorganic chemicals Daiso Co., Ltd. Caustic soda Hitachi Chemical Company, Ltd. Semiconductor materials Kaken Pharmaceuticals Co., Ltd. Pharmaceuticals and agrochemicals Koatsu Gas Kogyo Co., Ltd. High-pressured gases and chemicals Miraca Holdings Inc. Medical drugs and equipment See notes to finanical statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2011 Shares Cost Market Value % of Net Assets Rohto Pharmaceutical Co., Ltd. $ $ Pharmaceuticals manufacturer Sawai Pharmaceutical Co., Ltd. Prescription and generic drugs Sekisui Plastics Co., Ltd Framed plastics and resin products Torii Pharmaceutical Co., Ltd. Pharmaceuticals Total Chemicals and Pharmaceuticals Electronics Foster Electric Company, Limited Speaker systems Funai Electric Co., Ltd. Audio-visual equipment Fuji Machine Mfg. Co., Ltd. Automated assembly machines Fujitsu General Limited Air conditioners Japan Aviation Electronics Industry, Limited Aerospace electronic devices MegaChips Corporation Large-Scale-Integration circuits The Okinawa Electric Power Company,Incorporated Thermal power Sanshin Electronics Co., Ltd. Semiconductors Shinko Electric Industries Co., Ltd. Semiconductor packages Tomen Devices Corporation Semiconductors Yaskawa Electric Corporation Servomotors and industrial robots Total Electronics Food Manufacturing Fuji Oil Co., Ltd Palm oil and coconut oil J-Oil Mills, Inc. Cooking oil Marudai Food Company, Ltd. Fresh meat Morinaga Milk Industry Co., Ltd. Dairy products See notes to finanical statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2011 Shares Cost Market Value % of Net
